DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 07/06/2022 and 07/27/2022 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Drawings
Figure 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 9-11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Lo et al. US 2019/0339937.
Consider claim 1, AAPA discloses A method for fronthaul data transfer performed in a first network node of a wireless communications network (see FIG. 1 and page 1 lines 13-20) comprising: 
sending IQ sample pairs in a block floating point format to a second network node of the wireless communications network via a fronthaul link (see FIG. 1-2, page 1 lines 18-20 and page 2 lines 10, wherein the IQ samples are sent in a block floating point format to a second network node via fronthaul link), the blocks having a size number (Ns) equal to or greater than 4 (see FIG. 2, page 2 lines 10-12), and including a number of integer exponent bits (Ne) (see FIG. 2 and exponent bits 202).
However AAPA does not explicitly disclose the block includes a number of fractional exponent bits (Nf), where Nf being at least 1. Lo teaches the block includes a number of fractional exponent bits (Nf), where Nf being at least 1 (see FIG. 2 and ¶ [0020-0022, wherein the block floating point includes number of fractional exponent bits i.e. B/2, wherein B is the number of bit in the original mantissa). Lo further discloses increasing performance in different functions of the neural network (see ¶ [0001]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of AAPA, and to include the block includes a number of fractional exponent bits (Nf), where Nf being at least 1, as taught by Lo for the purpose of increasing performance in different functions of the neural network, as discussed by Lo (see ¶ [0001]).

Claims 11 and 19 are rejected on the same ground as for claim 1 because of similar scope.

	Consider claim 5, AAPA discloses wherein the block size Ns is 8 or greater (see FIG. 2). And Lo discloses Nf is at least 2 (see ¶ [0020]). 
	Consider claim 6, AAPA discloses wherein Ne is less than 8 (see FIG. 2), and Lo discloses Nf is less than or equal to 8-Ne (see ¶ [0020]).

	Consider claim 9, AAPA discloses wherein the first network node is a Base Band Unit (BBU) and the second network node is a Remote Radio Unit (RRU) (see FIG. 1 and page 1 lines 13-17). 

	Consider claim 10, AAPA discloses wherein the first network node is a Remote Radio Unit (RRU) and the second network node is a Base Band Unit (BBU) (see FIG. 1 and page 1 lines 13-17).
	
	Allowable Subject Matter
Claims 2-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633